United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2131
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2008 appellant filed a timely appeal of the November 5, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied her claim for an employmentrelated emotional condition. She also timely appealed the Office’s June 5, 2008 decision
denying reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether the Office properly denied appellant’s November 17, 2007
request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 6, 2007 appellant, then a 46-year-old customer service supervisor, filed an
occupational disease claim for depression. She also reported neck and shoulder pain with
numbness radiating into her left upper extremity. Appellant identified May 1, 2005 as the date

she first became aware of her condition. However, it was not until July 25, 2000 that she
realized her condition was employment related. Appellant noted that she had another claim that
had already been accepted by the Office and was currently open for medical treatment. Her
previous injury occurred on or about September 9, 2000 and was accepted for myalgia and
myositis, neck sprain and major depression, single episode (claim number xxxxxx535). In
appellant’s current claim, she explained that emotionally distressing circumstances created by
her manager exacerbated her condition leaving her unable to perform her duties.
In an accompanying statement, appellant indicated that since April 2007 she had been
involved in several emotionally distressful situations with her station manager, Debra Powell.
She generally described these incidents as “harassment, degradation, humiliation,
embarrassment, verbal abuse [and] abuse of authority.” This reportedly occurred on a daily
basis. Appellant claimed she was depressed, fatigued and unable to concentrate on her work.
She stated that the emotional distress Ms. Powell put her through over the past four months
aggravated the medical conditions accepted under claim number xxxxxx535.
Ms. Powell provided an August 9, 2007 statement in which she denied the alleged
harassment, degradation, humiliation, embarrassment, verbal abuse or abuse of authority. She
further stated that appellant had not mentioned any illness to her regarding pain in her left arm
and there was never any talk of depression, lack of sleep or loss of focus concerning appellant’s
job duties.
In an August 10, 2007 report, Dr. Robert E. Schultz, Sr., a Board-certified neurosurgeon,
advised that appellant had been incapacitated since July 25, 2007 due to an exacerbation of her
chronic cervical myofascitis. He explained that because of the chronic nature of appellant’s
condition it “may flare up periodically due to excessive stress/strain on her cervical muscles if
she exceeds her medical restrictions or for unspecified reasons....”
The Office wrote to appellant on August 29, 2007 requesting additional factual and
medical information. The letter indicated that appellant had reported being involved in several
distressful situations with her station manager, but failed to provide specific details. The Office
asked appellant to describe in detail the employment-related incidents that she believed
contributed to her illness, including specific dates and times and any other relevant facts. It also
advised appellant to provide witness statements or other documentation to support each of her
allegations. Appellant was also instructed to submit a comprehensive medical report. The
Office afforded appellant 30 days to submit the requested information.
The Office received several additional reports from Dr. Schultz regarding appellant’s
cervical myofascitis, which reportedly had been exacerbated by her employment. However,
Dr. Schultz did not elaborate on how appellant’s employment had exacerbated her cervical
condition. Dr. Schultz released appellant to return to work in her previous capacity effective
August 30, 2007. Additionally, the Office received an August 29, 2007 report from clinical
psychologist, Michael A. Hinz, Ph.D., who diagnosed recurrent major depression, moderate.
Dr. Hinz attributed appellant’s condition to “verbal harassment by supervisor in apparent
retaliation of a filed Equal Employment Opportunity (EEO) complaint. Although the Office
received additional medical evidence, it did not receive a timely response from appellant
regarding the specific details of the alleged mistreatment by Ms. Powell.

2

By decision dated November 5, 2007, the Office denied appellant’s August 6, 2007
occupational disease claim. It noted that appellant had not provided the requested factual
information. Consequently, the Office found that appellant had not demonstrated that she
sustained an injury as alleged.
On November 17, 2007 appellant requested reconsideration, which the Office received on
November 26, 2007. The reconsideration request was accompanied by a signed medical records
release, another copy of Dr. Schultz’s August 10, 2007 report and a two-page undated factual
statement that was noted to be “in response to letter dated [August] 29[,] [20]07.” In her latest
statement, appellant noted, among other things, an April 10, 2007 yelling incident with
Ms. Powell that reportedly occurred in front of coworkers. Appellant also mentioned an
April 19, 2007 incident where Ms. Powell reportedly used the “‘N word.’” There was also
mention of an April 26, 2007 meeting between appellant and several managers regarding
Ms. Powell’s behavior towards appellant. Additionally, she said she asked Ms. Powell several
times not to embarrass and humiliate her.
In a decision dated June 5, 2008, the Office denied appellant’s request for
reconsideration. It noted that the request received on November 26, 2007 did not include “new
and relevant evidence.”
LEGAL PRECEDENT -- ISSUE 1
To establish that appellant sustained an emotional condition causally related to factors of
her federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition; and
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.1
ANALYSIS -- ISSUE 1
Appellant generally alleged that she was the victim of “harassment, degradation,
humiliation, embarrassment, verbal abuse [and] abuse of authority.” This reportedly occurred on
a daily basis and appellant’s supervisor, Ms. Powell, was the alleged culprit. However,
Ms. Powell denied the allegations. For harassment to give rise to a compensable disability there
must be evidence that harassment occurred.2 A claimant’s mere perception of harassment is not
compensable.3 The allegations of harassment must be substantiated by reliable and probative
evidence.4 On August 29, 2007 the Office afforded appellant the opportunity to both elaborate
and substantiate her allegations of mistreatment by her supervisor. Appellant, however, did not
respond in a timely fashion.
1

See Kathleen D. Walker, 42 ECAB 603 (1991).

2

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

3

Id.

4

Joel Parker Sr., 43 ECAB 220, 225 (1991).

3

The record at the time of the Office’s November 5, 2007 merit decision did not include
sufficient factual evidence identifying and supporting employment factors or incidents alleged to
have caused or contributed to appellant’s condition. Accordingly, appellant failed to meet her
burden of proof and the Office properly denied her August 6, 2007 claim.
LEGAL PRECEDENT -- ISSUE 2
The Office has the discretion to reopen a case for review on the merits.5 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.6
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.7
ANALYSIS -- ISSUE 2
Contrary to the Office’s June 5, 2008 decision, appellant had submitted new and relevant
evidence with her request for reconsideration. On November 26, 2007 it received appellant’s 2page undated statement “in response to [the Office’s] letter dated [August] 29[,] [20]07.” This
statement provided details of several April 2007 incidents between appellant and Ms. Powell. In
one such incident, Ms. Powell allegedly used the “‘N word.’” As previously discussed, the
Office denied appellant’s August 6, 2007 claim because she had not provided sufficiently
detailed information regarding employment incidents that allegedly caused or contributed to her
claimed condition. Appellant’s undated statement is relevant to the issue for which her claim
was previously denied. As it was not part of the record on or about November 5, 2007, this latest
statement is both new and relevant and thus, satisfies the requirement for further merit review
under 20 C.F.R. § 10.606(b)(2)(iii). Accordingly, the case is remanded to the Office for review
on the merits.
CONCLUSION
As of November 5, 2007 appellant failed to establish that she sustained an emotional
condition in the performance of duty. But upon subsequent reconsideration, the Office
improperly denied merit review. Appellant submitted new and relevant evidence on or about
November 26, 2007, thus requiring further merit review of her claim by the Office.

5

5 U.S.C. § 8128(a) (2006).

6

20 C.F.R. § 10.606(b)(2) (2008).

7

20 C.F.R. § 10.608(b).

4

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed. However, the Office’s June 5, 2008 decision
denying further merit review is set aside, and the case remanded for further action consistent
with this decision.
Issued: April 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

